Dear Mr. Speer:
You have asked this office to advise you of the effective date of resignation for Representative Tommy Wright. We refer you to the provisions of R.S. 18:654, stating:
  § 654. Effect of filing of resignations
  Except for members of the legislature, a notice of retirement or resignation shall become irrevocable upon receipt by the secretary of state. A notice of retirement or resignation of a member of the legislature shall become irrevocable upon receipt by the presiding officer of the house of the legislature to which the member was elected. (Emphasis added).
According to your letter, Speaker of the House of Representatives Joe Salter received Representative Wright's resignation letter on December 29, 2005 by hand delivery. That letter stated Representative Wright's intent to resign on January 3, 2006. Subsequently on January 3, 2006, Representative Wright at 4:00 p.m. tendered another letter purporting to extend his resignation date to January 16, 2006.
According to R.S. 18:654, a notice of resignation is irrevocable on the date received, here the 29th of December, 2005. Representative Wright's effective date of resignation is January 3, 2006. The language of R.S. 18:654 is mandatory; thus, the letter of resignation dated December 29, 2005 is irrevocable and may not be amended to extend the date of resignation contained in the original letter. The attempted modification in the second letter dated January 3, 2006 is of no effect.
  Very truly yours,
  CHARLES C. FOTI, JR.
  Attorney General
  By: __________________________
      KERRY L. KILPATRICK
      Assistant Attorney General